Citation Nr: 0111303	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or due to being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to December 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the Buffalo, New York RO that denied the veteran's claim 
for special monthly pension based on the need for regular aid 
and attendance or due to being housebound.


REMAND

The veteran contends that the RO erred by failing to grant 
his claim for special monthly pension.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required.

The Board notes that, where an otherwise eligible veteran is 
in need of regular aid and attendance, an increased rate of 
pension is payable.  38 C.F.R. § 3.351(a)(1) (2000).  The 
veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance includes 
consideration of whether the veteran: is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.  38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351(2000).  Under the provisions 
of 38 C.F.R. § 3.352(a), the following criteria are 
considered in determining whether a factual need for aid and 
attendance has been established: the inability of the veteran 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; the frequent need of adjustment of any 
special prosthetic or orthopedic appliances; the inability to 
feed himself; the inability to attend to the wants of nature; 
or the presence of incapacity that requires assistance on a 
regular basis to protect the veteran from hazards or dangers 
incident to his daily environment.

An individual who is bedridden meets the criteria for aid and 
attendance.  Applicable regulation provides that being 
"bedridden" means that the condition, through its essential 
character, actually requires that the veteran remain in bed.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a). 

Additionally, the veteran may also be entitled to special 
monthly pension by reason of being housebound.  38 U.S.C.A. 
§§ 1521(e); 38 C.F.R. § 3.351(a)(1).  A veteran is deemed 
housebound and therefore entitled to increased pension 
benefits, if he is not in need of regular aid and attendance, 
but has a single permanent disability rated 100 percent 
disabling and has additional disabilities independently 
ratable at 60 percent or more under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, or is "permanently 
housebound" by reason of disability.  The "permanently 
housebound" requirement is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

In the present case, the Board notes that the veteran has not 
undergone a VA examination for special monthly pension 
benefits for purposes of this appeal.  The Court has held 
that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support his claim 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Following the gathering of all 
available medical records, the veteran should be afforded a 
VA examination for special monthly pension benefits.

Additionally, the Board notes that by rating decision dated 
in October 1996, the veteran was granted nonservice-connected 
pension.  Currently, the veteran's nonservice-connected 
disabilities include: chronic obstructive pulmonary disease, 
evaluated as 60 percent disabling; hypertensive 
cardiovascular disease, evaluated as 30 percent disabling; 
gout, evaluated as 20 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; maxillary sinusitis, 
evaluated as 10 percent disabling; gastric ulcer, evaluated 
as 10 percent disabling; leg rash, evaluated as 10 percent 
disabling; obesity, evaluated as 10 percent disabling; and 
right great toe scar, evaluated as 0 percent disabling.  The 
combined disability rating for the veteran's nonservice-
connected disabilities is 90 percent.

A review of the record on appeal shows that the veteran's 
last comprehensive VA disability examination was in 1996.  It 
does not appear from the record that the RO has considered 
whether any disability might cause sufficient impairment to 
warrant a 100 percent schedular rating.  Moreover, even if 
consideration has been given to that question, it is clear 
that the veteran has not been informed of any of the criteria 
by which a 100 percent schedular rating could be assigned for 
his various disabilities.  In view of that omission, the 
veteran has not been given adequate information from which to 
make cogent appellate argument.  In order to safeguard his 
procedural rights in this regard, it will be necessary to 
return the case to the RO so that these matters may be 
addressed.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
inquire as to where he has received 
medical treatment since 2000.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
medical records concerned with treatment 
of the veteran since 2000.  All records 
obtained should be associated with the 
claims file.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claims. 

2.  The RO should arrange for the veteran 
to undergo a VA examination for special 
monthly pension benefits based on the 
need for regular aid and attendance or 
upon housebound status.  All indicated 
studies should be accomplished.  The 
claims file and a copy of this Remand 
should be made available to the examiner 
prior to the examination.  The 
examination report should provide at 
least sufficient information as would be 
required to complete VA Form 21-2680 and 
to indicate whether the veteran requires 
the aid and attendance of another person.  

3.  Further, the veteran should be 
afforded a general medical examination, 
to include special examinations 
concerning his pulmonary, diabetic, and 
cardiovascular disabilities, in order to 
ascertain the nature and severity of all 
disabilities present.  The claims folder 
must be made available to the examiners 
for review prior to the examinations.  
All necessary diagnostic testing should 
be done to determine the full extent of 
all disability present.  Each 
identifiable disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  All disabilities must 
be considered and disability evaluations 
assigned.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran with a supplemental 
statement of the case, which informs the 
veteran and his representative of the 
actions taken and recites the laws and 
regulations which were considered in 
deciding the claim.  They should be 
provided with the applicable time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



